Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 7/22/21 is acknowledged. Therefore, Examiner will exam elected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Daniel (US 20070279852).
With regard claim 1, Daniel discloses A display panel, (abstract; fig 1-18) comprising: an array substrate (paragraph [0051]-[0059]); a first flexible circuit board electrically connected to the array substrate (at least fig 1-3; and/or other embodiments); a non-flexible circuit board (at least 15 or 12) electrically connected to the first flexible circuit board; a control circuit board (paragraph [0052]-[0059]) on the non-flexible circuit board and electrically connected with the non-flexible circuit board; and a second flexible circuit board electrically connected to the non-flexible circuit board (paragraph [0051]-[0059]).
With regard claim 2, Daniel further disclosed the non-flexible circuit board is a printed circuit board (paragraph [0055]-[0061]). 
With regard claim 4, Daniel further disclosed the first flexible circuit board is provided between the array substrate and the non-flexible circuit board to realize the array substrate being electrically connected with the non-flexible circuit board (paragraph [0051]-[0059]), and the first flexible circuit board is configured to bend when the display panel is packaged (paragraph [0051]-[0059]).
With regard claim 5, Daniel further disclosed there is a set distance between the array substrate and the non-flexible circuit board to provide a bending space for the first flexible circuit board (paragraph [65]-[71]; see also fig 8; or fig 1 ).
With regard claim 13, Daniel further disclosed the display panel further comprises: a connector electrically connected to the second flexible circuit board to make the second flexible circuit board connected with an external signal source through the connector, so that an external input signal can realize circuit control on the display panel (paragraph [0061]-[0066]).
With regard claim 10, Daniel further disclosed a first connection portion of the first flexible circuit board is adhered on the array substrate (at least the embodiment shown in fig 1-3).
With regard claim 11, Daniel further disclosed a second connection portion of the first flexible circuit board is adhered on the non-flexible circuit board (at least the embodiment shown in fig 1-3).
With regard claim 12, Daniel further disclosed a connection portion of the second flexible circuit board is adhered on the non-flexible circuit board (at least the embodiment shown in fig 1-3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daniel (US 20070279852) and further in view of RYU (US 20170285779)
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display panel further comprises: a first anisotropic conductive film provided between the array substrate and the first flexible circuit board.
RYU teaches: a first anisotropic conductive film provided for bonding flexible printed circuit board and/or circuit board (paragraph [0091]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using ACF) and modify to previous discussed structure (modified to the primary art’s substrate and the FPCB) so as to further improve the conductive property of the modified structure. 
With regard claim 7, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display panel further comprises: a second anisotropic conductive film provided between the first flexible circuit board and the non-flexible circuit board.
RYU teaches: a first anisotropic conductive film provided for bonding flexible printed circuit board and/or circuit board (paragraph [0091]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using ACF) and modify to previous discussed structure (modified to the primary art’s circuit board portion) so as to further improve the conductive property of the modified structure. 
With regard claim 8, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display panel further comprises: a third anisotropic conductive film provided between the control circuit board and the non-flexible circuit board.
RYU teaches: a first anisotropic conductive film provided for bonding the printed circuit board and/or circuit board (paragraph [0091]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using ACF) and modify to previous discussed structure (modified to the primary art’s circuit board portion) so as to further improve the conductive property of the modified structure. 
With regard claim 9, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display panel further comprises: a fourth anisotropic conductive film provided between the non-flexible circuit board and the second flexible circuit board.
RYU teaches: a first anisotropic conductive film provided for bonding the printed circuit board and/or circuit board (paragraph [0091]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using ACF) and modify to previous discussed structure (modified to the primary art’s circuit board portion) so as to further improve the conductive property of the modified structure. 

Claims 3, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daniel (US 20070279852) and further in view of Examiner’s Official Notice (EON). 
With regard claims 3, 17, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a difference between a thermal expansion coefficient of the control circuit board and a thermal expansion coefficient of the non-flexible circuit board is smaller than a preset threshold.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a difference between a thermal expansion coefficient of the control circuit board and a thermal expansion coefficient of the non-flexible circuit board is smaller than a preset threshold and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. 
With regard claim 16, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the preset threshold is 40% of the thermal expansion coefficient of the control circuit board.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the preset threshold is 40% of the thermal expansion coefficient of the control circuit board, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation to modify the previous discussed structure with the current feature is to protect the device for the thermal expansion condition.
With regard claim 18, Daniel further disclosed the first flexible circuit board is provided between the array substrate and the non-flexible circuit board to realize the array substrate being electrically connected with the non-flexible circuit board (paragraph [0051]-[0059]), and the first flexible circuit board is configured to bend when the display panel is packaged (paragraph [0051]-[0059]).
With regard claim 19, Daniel further disclosed there is a set distance between the array substrate and the non-flexible circuit board to provide a bending space for the first flexible circuit board (paragraph [65]-[71]; see also fig 8; or fig 1 ).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Daniel (US 20070279852) in view of Examiner’s Official Notice (EON) and RYU (US 20170285779)
With regard claim 20, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display panel further comprises: a first anisotropic conductive film provided between the array substrate and the first flexible circuit board; a second anisotropic conductive film provided between the first flexible circuit board and the non-flexible circuit board; a third anisotropic conductive film provided between the control circuit board and the non-flexible circuit board; and a fourth anisotropic conductive film provided between the non-flexible circuit board and the second flexible circuit board. 
RYU teaches: a first anisotropic conductive film provided for bonding the printed circuit board and/or circuit board (paragraph [0091]-[0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using ACF) and modify to previous discussed structure (modified to the primary art’s above discussed circuit board portions for bonding) so as to have (Daniel in view of EON and RYU): a first anisotropic conductive film (modified from RYU’s ACF material) provided between the array substrate and the first flexible circuit board; a second anisotropic conductive film (modified from RYU’s ACF material) provided between the first flexible circuit board and the non-flexible circuit board; a third anisotropic conductive film (modified from RYU’s ACF material) provided between the control circuit board and the non-flexible circuit board; and a fourth anisotropic conductive film (modified from RYU’s ACF material) provided between the non-flexible circuit board and the second flexible circuit board. The motivation to modify the previous discussed structure with the current feature is to further improve the conductive property of the modified structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841